Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-22-00404-CV

        IN RE THE SHERWIN-WILLIAMS COMPANY and Roberto HERNANDEZ

                                            Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 3, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 1, 2022, relators filed a petition for writ of mandamus. Relators also filed an

emergency motion for stay of the underlying proceedings pending final resolution of the petition

for writ of mandamus. After considering the petition and the record, this court concludes relators

are not entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED.

See TEX. R. APP. P. 52.8(a). Relators’ emergency motion for stay is DENIED as moot. 2


                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 2019CI25249, styled Marcos Acosta v. Roberto Hernandez and The
Sherwin-Williams Company, pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Tina
Torres presiding.
2
  On July 6, 2022, this court issued an order denying relators’ petition for writ of mandamus and emergency motion
for stay.